                                    Case 2:20-cv-00021-KJD-DJA Document 14
                                                                        13 Filed 05/18/20
                                                                                 05/15/20 Page 1 of 3



                      1        WENDY M. KRINCEK, ESQ., Bar # 6417
                               AMY THOMPSON, ESQ., Bar # 11907
                      2        LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                      3        Suite 300
                               Las Vegas, NV 89169-5937
                      4        Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                      5        Email: wkrincek@littler.com
                                      athompson@littler.com
                      6
                               Attorneys for Defendant
                      7        ABSOLUTE DENTAL &
                               ORTHODONTICS PRADA, PLLC
                      8

                      9                                         UNITED STATES DISTRICT COURT

                   10                                                DISTRICT OF NEVADA

                   11         PAULINA KLEIP-SOTELO, an Individual,                 Case No. 2:20-cv-00021-KJD-DJA
                   12                              Plaintiff,
                              vs.
                   13                                                              STIPULATION AND [PROPOSED] ORDER
                              ABSOLUTE DENTAL & ORTHODONTICS
                              PRADA, PLLC., a Domestic Professional                TO STAY DISCOVERY PENDING THE
                   14
                              Limited Liability Company, DOES I -X; ROE            COURT’S RULING ON DEFENDANT’S
                   15         CORPORATIONS I -X.,                                  MOTION TO DISMISS (ECF NO. 8)

                   16                              Defendant.                      (FIRST REQUEST)
                   17

                   18                  Plaintiff   PAULINA      KLEIP-SOTELO         and   Defendant    ABSOLUTE        DENTAL       &
                   19          ORTHODONTICS PRADA, PLLC., by and through their counsel of record, stipulate to stay
                   20          discovery pending the Court’s ruling on Defendant’s Motion to Dismiss (ECF No. 8), which seeks
                   21          dismissal of all claims in Plaintiff’s Complaint.
                   22                  In assessing a request to stay discovery, the Court decides whether it is necessary to speed the
                   23          parties along in discovery or whether it is appropriate to delay discovery and spare the parties the
                   24          associated expense. Tradebay, LLC v. Ebay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011). To make this
                   25          assessment, the Court takes a “preliminary peek” at the merits of the purportedly dispositive motion,
                   26          though, importantly, this “preliminary peek” does not prejudge the outcome of the motion, it merely
                   27          evaluates whether an order staying discovery is warranted. Id. Defendant’s Motion to Dismiss is the
                   28
LITTLE R MEND ELSO N
      ATTORNEYS AT LAW
3960 H oward Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
                                                     STIPULATION AND [PROPOSED] ORDER TO STAY DISCOVERY
        702.862.8800
                                 Case 2:20-cv-00021-KJD-DJA Document 14
                                                                     13 Filed 05/18/20
                                                                              05/15/20 Page 2 of 3



                      1
                              type warranting a stay of discovery as Defendant has sought to dismiss all of Plaintiff’s claims.
                      2
                              Moreover, no discovery is required to make a determination on the Motion to Dismiss and the Motion
                      3
                              to Dismiss raises threshold legal issues (e.g., statute of limitations, failure to exhaust administrative
                      4
                              remedies, and preemption). Accordingly, requiring the parties to conduct discovery on claims that
                      5
                              may be dismissed and may not be curable by amendment would cause an unnecessary expense on the
                      6
                              parties and potentially log the Court’s docket with unnecessary discovery disputes on these claims.
                      7
                              Additionally, because Defendant moved to fully dismiss the case, Plaintiff has not been apprised of
                      8
                              which factual allegations Defendant intends to admit, and which Defendant intends to deny. Nor has
                      9
                              Plaintiff been apprised of the defenses Defendant intends to assert. Plaintiff believes this would limit
                   10
                              her ability to conduct full discovery while the Motion to Dismiss is pending. Plaintiff disputes the
                   11
                              arguments made in Defendant’s Motion to Dismiss but agrees that the motion is of the type warranting
                   12
                              a stay of discovery.
                   13
                              ///
                   14
                              ///
                   15
                              ///
                   16
                              ///
                   17
                              ///
                   18
                              ///
                   19
                              ///
                   20
                              ///
                   21
                              ///
                   22
                              ///
                   23
                              ///
                   24
                              ///
                   25
                              ///
                   26
                              ///
                   27
                              ///
                   28
                                                                                2.
LITTLE R MEND ELSO N
      ATTORNEYS AT LAW
3960 H oward Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
                                                     STIPULATION AND [PROPOSED] ORDER TO STAY DISCOVERY
        702.862.8800
                                 Case 2:20-cv-00021-KJD-DJA Document 14
                                                                     13 Filed 05/18/20
                                                                              05/15/20 Page 3 of 3



                      1
                                     Moreover, the parties have discussed commencing informal settlement discussions, which may
                      2
                              result in an early resolution of this case. Thus, it would be appropriate to spare the parties the burden
                      3
                              and expense of discovery in light of these reasons. Therefore, the parties jointly request the Court stay
                      4
                              discovery until the Court rules on the Motion to Dismiss. If the Motion is not fully granted, the parties
                      5
                              will submit a stipulated discovery plan and scheduling order within 21 days of the Court’s ruling on
                      6
                              Defendant’s Motion.
                      7

                      8        Dated: May 15, 2020

                      9        Respectfully submitted,                         Respectfully submitted,
                   10

                   11         /s/ Amy Thompson                                ___/s/ Marta D. Kurshumova ____
                              WENDY M. KRINCEK, ESQ.                          JENNY L. FOLEY, Ph.D., ESQ.
                   12         AMY THOMPSON, ESQ.                              MARTA D. KURSHUMOVA, ESQ.
                              LITTLER MENDELSON, P.C.                         HKM EMPLOYMENT ATTORNEYS
                   13
                               Attorneys for Defendant                         Attorneys for Plaintiff
                   14

                   15

                   16

                   17                                                                IT IS SO ORDERED.
                   18                                                                             18
                                                                                     Dated: May ______, 2020.
                   19

                   20

                   21                                                                _______________________________________
                                                                                     UNITED STATES MAGISTRATE JUDGE
                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                                3.
LITTLE R MEND ELSO N
      ATTORNEYS AT LAW
3960 H oward Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
                                                    STIPULATION AND [PROPOSED] ORDER TO STAY DISCOVERY
        702.862.8800
